Case 4:18-cv-00247-ALM Document 119 Filed 01/24/20 Page 1 of 2 PageID #: 2593



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §             Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §


      PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO
                             STAY DISCOVERY

                                        I. INTRODUCTION

 1.    Plaintiff, Jason Lee Van Dyke (“Plaintiff” or “Van Dyke”) respectfully requests that

      this Court enter an order denying Retzlaff’s motion to stay discovery pending the

      resolution of his motion to dismiss under Rule 12(b)(6).


           ARGUMENT


 2.    Plaintiff sees no need to re-urge the legal arguments he made in his response in

      opposition to Defendant’s 12(b)(6) motion here. Rather, Plaintiff would show this Court

      that Defendant is now engaging in yet another attempt to re-litigate his unsuccessful anti-

      SLAPP motion and motion for stay pending a writ of certiorari in this case. A stay of

      discovery at this stage of the litigation amounts to a stay of the entire case.


 3.    This case has been pending since March 28, 2018. The discovery deadline in this case

      is presently set for June 23, 2020. This discovery deadline requires that all written

      discovery be served on or prior to May 23, 2020 to allow for a timely response, and it



RESPONSE TO MOTION TO STAY DISCOVERY                                               Page 1 of 2
Case 4:18-cv-00247-ALM Document 119 Filed 01/24/20 Page 2 of 2 PageID #: 2594



      permits a total of five months to schedule depositions.


 4.    A stay of discovery in this case while this Court considers the numerous complex issues

      addressed in Defendant’s 12(b)(6) motion and Plaintiff’s response would significantly

      decrease the time permitted for discovery on such complex issues. This would harm

      Plaintiff’s ability to prepare and present his case and further delay a case that has been

      pending for nearly two years without any discovery.


                                          II.    PRAYER


 5.    Defendant elected, as a tactical matter, to litigate his unsuccessful anti-SLAPP motion

      without simultaneous litigating a 12(b)(6) motion. He now asks the Court to spare him

      the consequences of this tactical error and grant what amounts to another stay of this

      case. Plaintiff prays that this Court deny the motion.


                                                    Respectfully submitted,

                                                      /s/ Jason Lee Van Dyke
                                                     Jason L. Van Dyke
                                                     PO Box 2618
                                                     Decatur, TX 76234
                                                     P – (940) 305-9242
                                                     Email: jasonleevandyke@protonmail.com


                                 CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was electronically filed on the
CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
Dorrell, Attorney for Defendant.

                                                                /s/ Jason Lee Van Dyke
                                                                JASON LEE VAN DYKE




AMENDED MOTION FOR LEAVE TO AMEND COMPLAINT                                       Page 2 of 2
